Citation Nr: 0836910	
Decision Date: 10/27/08    Archive Date: 11/05/08

DOCKET NO.  95-41 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for an additional 
respiratory disability as a result of hospital treatment.

2.  Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for post-traumatic stress 
disorder (PTSD) as a result of hospital treatment.

3.  Entitlement to an evaluation in excess of 40 percent for 
an incisional hernia at the right upper portion of the 
epigastrium as a residual of coronary artery bypass graft 
surgery.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1955 to November 1958.  

This matter comes before the Board of Veterans' Appeals 
(Board) by order of the United States Court of Appeals for 
Veterans Claims (hereinafter "the Court") on February 20, 
2008, which vacated a November 2005 Board decision and 
remanded the case for additional development.  The issue 
initially arose from rating decisions by the Columbia, South 
Carolina, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  The Board notes that the RO also developed the 
issue of entitlement to an evaluation in excess of 40 percent 
for an incisional hernia at the right upper portion of the 
epigastrium as a residual of coronary artery bypass graft 
surgery from a September 2007 rating decision for appellate 
review.  As this issue remains on appeal from a June 2002 
rating decision, the Board finds the appeal from the 
September 2007 decision is moot.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




REMAND

In its February 2008 order the Court found that the Board had 
not provided adequate reasons and bases for its denial of the 
veteran's 1151 claims and that the increased rating claim for 
an incisional hernia at the right upper portion of the 
epigastrium as a residual of coronary artery bypass graft 
surgery was inextricably intertwined with those matters.  It 
was specifically noted, in essence, that a failure to ensure 
substantial compliance with the terms of a March 1999 Board 
remand was error and that VA examination reports dated in 
October 2002 and February 2004 were inadequate.  The Court 
found the October 2002 VA examiner did not address the 
March 1999 remand instructions requesting that a VA 
anesthesiologist, taking into account the veteran's age, 
height, and weight at the time of VA surgeries in April 1993, 
address whether general or local anesthesia had been 
administered and whether there was any reasonable likelihood 
that the veteran could have retained consciousness during the 
time period when the anesthesia was administered.  The Court 
noted that the February 2004 VA examiner had limited the 
opinion to the records available and did not analyze the 
records reviewed.  It was noted that the report did not 
address whether any respiratory function compromise or lung 
damage resulted from or was aggravated by the April 1993 VA 
surgeries or from VA treatment following those surgeries.  
Therefore, further development is required.

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  The Board notes 
that 38 C.F.R. § 3.159 was revised, effective May 30, 2008, 
removing the sentence in subsection (b)(1) stating that VA 
will request the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  73 Fed. 
Reg. 23,353-23,356 (Apr. 30, 2008).  The Court in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), found that the VCAA 
notice requirements applied to all elements of a claim.  
Records show the veteran was provided adequate notice by 
correspondence dated in June 2001, January 2004, October 
2004, and March 2006.

The Court has also found that for an increased-compensation 
claim the VCAA requires VA to notify the claimant that to 
substantiate a claim, the medical or lay evidence must show a 
worsening or increase in severity of the disability, and the 
effect that such worsening or increase has on the claimant's 
employment and daily life.  See Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008).  Further, if the diagnostic code under 
which the claimant is rated contains criteria necessary for 
entitlement to a higher disability rating that would not be 
satisfied by demonstrating a noticeable worsening or increase 
in severity of the disability and the effect that worsening 
has on employment and daily life (such as a specific 
measurement or test result), VA must provide at least general 
notice of that requirement.  VA must also provide examples of 
the types of medical and lay evidence that the claimant may 
submit (or ask the Secretary to obtain) that are relevant to 
establishing entitlement to increased compensation.  
Therefore, additional VCAA notice is required as to the 
increased rating issue on appeal.

VA regulations provide that benefits under the provisions of 
38 U.S.C. 1151(a), for claims received by VA before October 
1, 1997, compensation will be payable if it is determined 
that there is an additional disability resulting from a 
disease or injury or aggravation of an existing disease or 
injury suffered as a result of hospitalization, medical or 
surgical treatment, examination, or vocational rehabilitation 
training.  38 C.F.R. § 3.358 (2007). 

In determining that additional disability exists, the 
veteran's physical condition immediately prior to the disease 
or injury on which the claim for compensation is based will 
be compared with the subsequent physical condition resulting 
from the disease or injury, each body part involved being 
considered separately.  38 C.F.R. § 3.358(b)(1).  
Compensation will not be payable under 38 U.S.C. § 1151 for 
the continuance or natural progress of disease or injuries 
for which the hospitalization, medical or surgical treatment, 
or examination was furnished unless VA's failure to exercise 
reasonable skill and care in the diagnosis of treatment of 
the disease of injury caused additional disability or death 
that probably would have been prevented by proper diagnosis 
of treatment.  38 C.F.R. § 3.358(b)(2).  

It is necessary for the veteran to show that additional 
disability is actually the result of such disease or injury 
or an aggravation of an existing disease or injury suffered 
as a result of VA hospitalization, medical or surgical 
treatment or examination, and not merely coincidental 
therewith.  38 C.F.R. § 3.358(c)(1).  The mere fact that 
aggravation occurred will not suffice to make the additional 
disability compensable in the absence of proof that it 
resulted from disease or injury or an aggravation of an 
existing disease or injury suffered as the result of 
training, hospitalization, medical or surgical treatment, or 
examination.  38 C.F.R. § 3.358(c)(2).  Compensation is not 
payable for the necessary consequences of medical or surgical 
treatment or examination properly administered with the 
express or implied consent of the veteran, or, in appropriate 
cases, the veteran's representative.  "Necessary 
consequences" are those which are certain to result from, or 
were intended to result from, the examination or medical or 
surgical treatment administered.  38 C.F.R. § 3.358(c)(3).

For claims filed prior to October 1, 1997, where disease, 
injury, or death or the aggravation of an existing disease or 
injury occurs as a result of having submitted to an 
examination, medical or surgical treatment, hospitalization, 
or the pursuit of a course of vocational rehabilitation under 
any VA law and was not the result of the claimant's own 
willful misconduct, disability or death compensation, or 
dependency and indemnity compensation, will be awarded as if 
the condition were service connected.  38 C.F.R. § 3.800(a) 
(2007).

In this case, the pertinent medical evidence includes VA 
medical records showing the veteran was treated for an 
adjustment disorder and depression in July 1992.  It was 
noted he reported he had recently been defrauded by a friend 
and that his memory had become weaker after he was bitten by 
a tick.  Pulmonary function reports in April 1992 noted 
dyspnea of six months duration and a 25 year smoking history.  

In October 1991, the veteran was hospitalized at a VA Medical 
Center where he underwent a cardiac catheterization.  He was 
noted to have severe coronary artery disease, with 100% 
occlusion of the left anterior descending artery and 60% 
occlusion of the left circumflex artery.  Other October 1991 
records reveal that the veteran suffered from anxiety.

VA hospital reports show that physical examination of the 
chest was unremarkable upon admission on March 13, 1993.  A 
preoperative chest X-ray examination on March 13, 1993, 
revealed no acute pulmonary or plural disease.  Records show 
the veteran underwent medial sternotomy, extracorporeal 
circulation, and two vessel coronary artery bypass grafting 
on March 15, 1993.  It was noted that the operation was 
performed after the induction of general anesthesia, that the 
sternum had been opened with an electrical saw, that he was 
separated from bypass with no problems, and that he tolerated 
the procedure well.  

Several chest X-ray examinations were performed, 
postoperatively, during the period from March 15, 1993 
through March 20, 1993.  They revealed bibasilar atelectasis 
and bilateral pleural effusion, more so on the left than on 
the right.  X-ray examination on March 18, 1993, revealed 
interval development of mild fluid overload or congestive 
failure, persistent left lower lobe atelectasis, and 
bilateral pleural effusions, left greater than right.  A 
radiologist, who examined a chest X-ray obtained on March 19, 
1993, remarked that other pulmonary pathology was certainly 
possible, in addition to persistent left lower lobe 
atelectasis and left pleural effusion.  X-rays on 
March 20, 1993, revealed continued opacity over the over the 
left lower hemothorax with a worsened opacity on the right.  
No pneumothorax was identified and the upper lungs remained 
clear.  

Clinical records reveal that following surgery the veteran 
had decreased breath sounds and was administered pulmonary 
toilet by a respiratory technician from March 16, 1993, 
through March 20, 1993.  A March 20, 1993, report noted the 
veteran's sternal incision was open to the air and was red at 
the top and at the base.  A March 21, 1993, discharge summary 
noted the veteran's postoperative course in the intensive 
care unit was basically uneventful.  

VA records show the veteran was hospitalized from April 16, 
1993, to April 27, 1993, for treatment of sternal dehiscence 
at the site of coronary artery bypass graft surgery.  On his 
April 16, 1993, admission report the veteran noted he did not 
drink alcoholic beverages.  Records note sternal instability 
with redness over the wound and warmth at the site.  The 
veteran underwent sternal debridement on April 17, 1993 and 
bilateral pectoral flap closure of the sternal surgical wound 
on April 19, 1993.  The clinical anesthesia records dated 
April 17, 1993, and April 19, 1993, include to evidence 
indicative of complications.  Several chest X-ray 
examinations, performed during VA hospitalization, revealed 
left lung atelectasis or scarring.  

Hospital reports show that the April 17, 1993, procedure was 
conducted under general endotracheal anesthesia, that the 
veteran did well intraoperatively, and that he was taken to 
the surgical intensive care unit in stable condition.  
Operation reports show a bilateral pectoral flaps repair was 
performed on April 19, 1993, under general anesthesia.  An 
April 20, 1993, postanesthetic visit report noted there were 
no apparent anesthetic complications.  Nursing reports from 
the intensive care unit show the veteran returned from the 
operating room on these dates sedated and paralyzed.  

An April 19, 1993, X-ray revealed left lower lobe atelectasis 
and/or pleural effusion, increasing in size.  An April 20, 
1993, report noted that left lung atelectasis might involve 
secondary infection.  An April 23, 1993, X-ray report noted 
that lordotic positioning likely accounted for some of the 
changes seen, with left lower lobe atelectasis also being 
contributory.  The April 1993 hospital discharge summary 
noted that the veteran did well intraoperatively, that the 
first postoperative day his hemodynamics and vital signs were 
stable, and that after transfer to the general surgery floor 
he continued to progress without any further problems.  

VA treatment records dated in June 1993 noted the veteran 
complained of shortness of breath when walking upstairs.  The 
diagnosis was dyspnea on exertion.  A July 1993 report noted 
the veteran alluded to some mistreatment by a nurse after his 
March 1993 coronary artery bypass grafting and that he became 
very emotional and angry when discussing it.  In December 
1993, the veteran was involved in an automobile accident and 
fractured his ribs.   In January 1994, he complained of chest 
pain.  It was noted that he had right pleural effusion.  X-
rays revealed fractured ribs, probably secondary to trauma.  

VA pulmonary service treatment notes dated in May 1994 
reported the veteran presented with a very complex case.  It 
was noted that in January 1994 he was seen with right pleural 
effusion and left chest wall pain and was found to have 
broken left ribs secondary to a recent motor vehicle 
accident.  The report indicated that in April 1994 he had 
continued shortness of breath and persistent right pleural 
effusion.  Biopsies were non-diagnostic.  It was noted that 
recent pulmonary function testing had revealed restrictive 
disease and some obstruction.  The examiner's assessment was 
chronic pleural effusion of unknown etiology, and shortness 
of breath, possibly related to surgery.  

In correspondence dated in May 1995 the veteran reported that 
his mental state had been very good up until he underwent VA 
surgery for a double bypass.  He stated that while he was 
recovering in the intensive care unit a nurse gave him a 
pounding treatment to keep the mucus from building up in his 
lungs and that he was subsequently informed that the surgical 
wires had been broken.  He reported that an infection 
developed and he was given antibiotics and admitted for 
additional treatment.  He stated that while in the hospital 
he had been allowed to eat a sandwich, but that soon after 
that he was taken to surgery.  He reported that when his 
chest was opened to put in drains for the infection they did 
not put him under very well.  He stated he remembered them 
coming at him with a saw.  He stated he was given something 
that helped for a short while, but that when he came to they 
were cutting on him.  He reported he was not completely awake 
and had gone in and out of consciousness.  He claimed he had 
flashbacks of this experience every day and that he was 
unable to work because of PTSD.

At his personal hearing in July 1996 the veteran testified 
that after his coronary artery bypass grafting surgery in 
March 1993, while in the intensive care unit, a nurse had 
pounded on his chest to help prevent pneumonia.  He stated 
that later X-rays revealed the surgical wires in his chest 
had been broken.  He reported that during a subsequent 
hospital admission his doctor tried to rush him into the 
operating room to treat an infection, but that the procedure 
was postponed until the next day when he informed him he had 
just eaten a sandwich.  He described having been paralyzed 
and unconscious for "a second or two" during the procedure, 
but when he came to they were coming at him with what looked 
like a turkey carving knife.  He stated he had been awake and 
unable to tell anyone he was not asleep.  

The veteran's spouse testified that after the second 
operation he had nightmares every night and that he still had 
them, only not as often.  She stated that she had been called 
to return to the hospital because the veteran would not take 
his medicine and that while she was there she had a 
conversation with a doctor who stated he did not understand 
how the veteran had known what had been happening the 
previous week.  She stated the veteran's behavior at that 
time was totally uncharacteristic of the man he had been only 
five days before.

VA examination in July 1998 revealed an unremarkable 
pulmonary evaluation with clear lung fields, bilaterally, and 
normal respiratory excursion.  It was noted that since his 
bypass surgery in 1993 the veteran described, primarily, 
symptoms of anxiety, tearfulness, and PTSD, but that he had 
no further angina, shortness of breath, orthopnea, paroxysmal 
nocturnal dyspnea, or exertional dyspnea.  He was extremely 
tearful in telling of his experiences in 1993 and his 
surgical procedures.  

On VA mental disorders examination in August 1998 the veteran 
described ongoing difficulty with nightmares stemming from 
his VA operation in April 1993.  He stated he had been 
paralyzed, but awake during the surgery.  He reported he was 
having nightmares and reliving the operation at least two or 
three times per week.  He became quite tearful, agitated, and 
easily upset when thinking about it.  He stated he thought 
about what happened to him in surgery frequently during the 
day and that his spouse complained of his yelling and 
screaming in his sleep.  He had become depressed, but he 
denied having a temper.  His spouse commented that he was 
irritable when he did not take his antidepressant medication.  
It was noted that he was not currently seeing a psychiatrist 
and was trying to work things out on his own.  

The examiner provided an Axis I diagnosis of PTSD and noted 
the veteran had some mild to moderate symptoms of PTSD that 
stemmed from his belief that he was awake during surgery in 
April 1993.  It was noted that records indicated he was given 
intravenous anesthesia which would not have been local, but 
the examiner stated that since he was not an anesthesiologist 
he was unable to comment as to whether or not the veteran was 
actually asleep or not during the operation.  The symptoms of 
PTSD, however, included intrusive thoughts, avoidance of 
violence, inability to sleep, irritability, and isolation 
from others.  

In VA medical correspondence dated in November 1999 a 
physician noted that the veteran's chart and all available 
records had been reviewed to determine whether general or 
local anesthesia was used for the operative procedures on 
April 17, 1993, and April 19, 1993.  It was noted that the 
questions could not be answered without the anesthetic 
records and that efforts to obtain those specific records had 
been unsuccessful.  Although the anesthetic records were 
subsequently added to the claims file, no additional 
correspondence from this physician was received.  

The anesthesia records from the April 1993 surgery reveal 
that the veteran was anesthetized, his eyes were taped, and 
he was ventilated.  The records reflect no complication 
resulting from the anesthesia.

Private medical records dated in April 2000 included a 
provisional diagnosis of PTSD.  It was noted the veteran 
complained of depression and flashbacks and nightmares of an 
operative procedure in 1993.  He stated he had witnessed the 
procedure.  He reported he was awake, but paralyzed, during 
sternum debridement.  In private medical correspondence dated 
in August 2002 Dr. F.F. noted the veteran had been receiving 
treatment for PTSD secondary to the life threatening aspects 
of his cardiac bypass with lateral sternal debridement.  It 
was noted that his perception of this life threatening 
experience was relative to his conscious awareness of the 
sternal debridement and that his ventral hernia was a 
constant reminder and aggravating aspect of his PTSD 
symptomatology.  

VA PTSD examination in October 2002 included an Axis I 
diagnosis of probable malingering.  The examiner reported 
that the claims file was reviewed prior to evaluation.  It 
was noted that the veteran stated he was able to recall the 
surgeon coming at him with a "saw" and hearing things that 
were on the radio at the time of his operation.  He vividly 
described having been hit in the testicles while he was 
asleep, as well as, other events in the operating room.  The 
examiner found, however, that the veteran's vivid recall of 
events did "not fit his prior reports of not recalling 
things totally because he was coming and going from 
anesthesia and not completely awake."  The veteran reported 
that he had problems with irritability and insomnia.  He also 
stated he had nightmares of the operation about three times 
per week, but would not elaborate on details.  The examiner 
noted the veteran did not indorse any other symptoms of PTSD.  

The examiner found that a review of the record indicated 
there had been "no clear traumatic event."  It was noted 
that it appeared from the record that the veteran was under 
general anesthesia and that his reports of the trauma he 
experienced had varied and had been very inconsistent.  In 
summary, the examiner stated that there was no evidence that 
the veteran received inadequate anesthesia, but that it could 
not be "clearly determined."  It was noted, however, that a 
review of the record indicated that other specialists had 
seen no clear evidence that he did not receive adequate 
anesthesia.  It was again noted that the veteran's reports of 
traumatic events had varied and were not consistent.  The 
examiner further noted the veteran was very angry at the 
system and that he felt like he had not been given the 
disability compensation he deserved.  It was the examiner's 
opinion that there was no evidence to support a diagnosis of 
PTSD.

VA cardiovascular examination in November 2002 included 
diagnoses of postoperative complications of ventral hernia, 
intensive care unit psychosis, and sternal wound infection, 
dysphoric experience during sternal debridement surgery, and 
possible PTSD as a result of those events.  The examiner 
noted, however, that the claims file was not available for 
review.  It was noted that the veteran described a "clear 
case of ICU psychosis" and that he had frank hallucinations 
while in the intensive care unit.  He complained of a 
sensation of fullness that caused some shortness of breath 
related to his hernia, but mostly complained of pain 
associated with his ventral hernia.  He was not scheduled to 
have the ventral hernia repaired and it had never been 
incarcerated.  It was noted the veteran stated that during 
his sternal debridement surgery he was only partially sedated 
and had intermittently awoken.  He stated he was actually 
awake during the procedure, but was unable to move due a 
paralytic drug.  He described incisions being made with 
"scalpels, etc." while he was awake.  

The examiner stated that he had not asked the veteran about 
alcohol consumption, but that if he had been drinking alcohol 
heavily about that time it was possible that sedative drugs 
given in the usual amounts would not have effectively sedated 
him.  Physical examination revealed the lungs were clear to 
auscultation bilaterally.  An August 2002 chest X-ray 
revealed a density present in the right lung base felt to be 
atelectasis.  In a subsequent addendum the examiner noted 
that the veteran's claims file had been reviewed and, in 
essence, summarized the pertinent evidence of record.  It was 
noted that the veteran's chart showed he had been provided a 
diagnosis of chronic obstructive pulmonary disease.  No 
additional medical or etiology opinions, however, were 
provided as a result of the claims file review.

VA heart examination and review of the claims file in 
February 2004 revealed a moderate to severe obstructive 
ventilatory defect and a chronic respiratory disorder.  The 
veteran reported that since his cardiac surgery he had 
experienced chest pain that lasted all day long.  The 
examiner noted the reported chest pain did not sound cardiac 
in nature.  It was noted the veteran reported his cardiac 
surgery was very stressful to him and that he stated he had 
been awake during that procedure as well.  The veteran 
claimed that as a result of sternal debridement surgery he 
had ventral and thoracic hernias that caused an inability to 
breath and shortness of breath.  He also complained of a mild 
cough and chronic shortness of breath, but stated he was able 
to ambulate without difficulty approximately one mile.  

The examiner noted the veteran had a 10 to 12 year pack 
history of smoking, but that he quit 15 years earlier.  
Physical examination revealed the lungs were clear in all 
fields with good inspiratory effort.  No rales were noted.  
Pulmonary function tests revealed moderately severe 
obstructive ventilatory defect with a minimal response to 
bronchodilators.  A restrictive process could not be ruled 
out.  It was the examiner's opinion, however, that there was 
no respiratory function compromise or respiratory damage 
specifically as a result of the veteran's VA surgery.  

Additional VA treatment records include diagnosis of 
adjustment disorder and PTSD due to a traumatic heart 
operation/complication.  A June 2003 report noted the veteran 
had been allowed to ventilate his feelings and that he 
reported he had been seeing a private doctor for 15 years who 
prescribed Valium for his nerves.  It was noted he reported 
he had problems in the past of insomnia and nightmares and 
intrusive thoughts of waking up in the operating room with 
his heart and guts hanging out and of his shouting and 
running about with the instruments still in his chest.  A 
July 2003 report included diagnoses of dyspnea since a 1993 
coronary artery bypass grafting, chronic obstructive 
pulmonary disease, and possible sleep apnea.  A September 
2004 report noted diagnoses of adjustment disorder, with 
depression and anger, and noncombat PTSD from a traumatic 
coronary artery bypass grafting experience.  Records dated in 
January 2005 included diagnoses of chronic obstructive 
pulmonary disease exacerbation and pneumonia.  It was noted 
the veteran had terminated respiratory treatment and walked 
out of an urgent care clinic against the advice of doctors.  
Diagnoses provided during treatment in February 2005 included 
chronic obstructive pulmonary disease, prolonged PTSD, and 
adjustment disorder with mixed anxiety and depressed mood.

Private medical correspondence dated in May 2005 noted the 
veteran's medical problems included chronic obstructive 
pulmonary disease and that he had developed a postoperative 
hernia.  The physician stated the veteran remained a high-
risk operative candidate because of his chronic pulmonary and 
cardiac conditions and that he remained oxygen dependent.  It 
was noted that he had progressive complaints of shortness of 
breath because of his underlying pulmonary disease which 
appeared to be worsened by his hernia.  A support belt was 
recommended for improved symptomatic relief.

VA examination in September 2007 noted a cantaloupe-sized 
large ventral hernia to the right of a abdominal incisional 
scar, a grapefruit-sized herniation to the left of the scar, 
and a hen egg-sized area forming just distal to the sternum.  
VA examination in February 2008 included a diagnosis of a 
large ventral hernia.  The examiner, however, stated that the 
claims file was reviewed extensively and that no detailed 
operation report from the April 19, 1993, surgeons, 
specifically the plastic surgeon, was of record.  It was 
noted, in essence, that in the absence of this document an 
opinion as to the etiology of the large ventral hernia could 
not be provided without mere speculation.  


Accordingly, the case is REMANDED for the following action:

1.  The veteran should be provided a VCAA 
notice specifically addressing what 
information and evidence not of record is 
needed to substantiate his increased 
rating claim in accordance with the 
decision in Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008).  This includes 
notification (1) that to substantiate his 
increased rating claim he must provide, 
or ask VA to obtain, medical or lay 
evidence demonstrating a worsening or 
increase in severity of the disability 
and the effect that worsening has on his 
employment and daily life, (2) generally, 
of the diagnostic code criteria necessary 
for entitlement to a higher disability 
rating that would not be satisfied by 
demonstrating a noticeable worsening or 
increase in severity of the disability 
and the effect of that worsening has on 
his employment and daily life, (3) that 
if an increase in disability is found, a 
disability rating will be determined by 
applying relevant diagnostic codes, which 
typically provide for a range in severity 
of a particular disability from 0% to as 
much as 100% (depending on the disability 
involved), based on the nature of the 
symptoms of the condition for which 
disability compensation is being sought, 
their severity and duration, and their 
impact upon employment and daily life, 
and (4) of examples of the types of 
medical and lay evidence that he may 
submit (or ask VA to obtain) that are 
relevant to establishing entitlement to 
increased compensation (such as competent 
lay statements describing symptoms, 
medical and hospitalization records, 
medical statements, employer statements, 
job application rejections, and any other 
evidence showing an increase in the 
disability or exceptional circumstances 
relating to the disability), or basis for 
an earlier effective date.  

2.  The RO/AMC should contact the veteran 
and obtain the names and addresses of all 
medical care providers, VA and non-VA, 
who have provided any pertinent treatment 
since November 2005.  After the veteran 
has signed the appropriate releases, 
those records should be obtained and 
associated with the claims folder.  All 
attempts to procure records should be 
documented in the file.  If the RO cannot 
obtain records identified by the veteran, 
a notation to that effect should be 
inserted in the file.  The veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow the veteran the 
opportunity to obtain and submit those 
records for VA review. 

3.  The RO/AMC should obtain copies the 
complete records, including any detailed 
operation reports associated with the 
April 19, 1993, VA surgery.  A specific 
request should be made for a copy of the 
operation report of the plastic surgeon 
performing the April 19, 1993, procedure.  
All attempts to procure records should be 
documented in the file.

4.  Thereafter, the veteran's claims file 
should be reviewed by a VA physician 
specializing in anesthesiology for an 
opinion as to whether there is at least a 
50 percent probability or greater (at 
least as likely as not) that, taking into 
account the veteran's age, height, and 
weight at the time of VA surgeries in 
April 1993, there was any reasonable 
likelihood that the veteran could have 
retained consciousness during the time 
period when the anesthesia was 
administered.  The physician should also 
confirm whether general or local 
anesthesia had been administered.  The 
physician should identify any acquired 
expertise in this medical area.

Opinions should be provided based on the 
results of any examination, a review of 
the medical evidence of record, and sound 
medical principles.  All examination 
findings, along with the complete 
rationale for all opinions expressed, 
should be set forth in the examination 
report.

5.  The veteran should then be afforded a 
VA examination, by a pulmonologist, for 
an opinion as to whether there is at 
least a 50 percent probability or greater 
(at least as likely as not) that any 
respiratory function compromise or lung 
damage resulted from or was aggravated by 
the April 1993 VA surgeries or from VA 
treatment following those surgeries.  The 
physician should address whether or not 
surgical repair of the veteran's 
incisional hernia at the right upper 
portion of the epigastrium as a residual 
of coronary artery bypass graft surgery 
is precluded.

All indicated tests and studies are to be 
performed.  Prior to the examination, the 
claims folder must be made available to 
the physician for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report.  The physician should 
identify any acquired expertise in this 
medical area.

Opinions should be provided based on the 
results of examination, a review of the 
medical evidence of record, and sound 
medical principles.  All examination 
findings, along with the complete 
rationale for all opinions expressed, 
should be set forth in the examination 
report.

6.  The veteran should then be afforded a 
VA examination, by a psychiatrist, for an 
opinion as to whether there is at least a 
50 percent probability or greater (at 
least as likely as not) that any present 
psychiatric disability was either 
incurred or aggravated as a result of the 
April 1993 VA surgeries or from VA 
treatment following those surgeries.  

All indicated tests and studies are to be 
performed.  Prior to the examination, the 
claims folder must be made available to 
the physician for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report.  The physician should 
identify any acquired expertise in this 
medical area.

Opinions should be provided based on the 
results of examination, a review of the 
medical evidence of record, and sound 
medical principles.  All examination 
findings, along with the complete 
rationale for all opinions expressed, 
should be set forth in the examination 
report.

7.  The veteran should then be afforded a 
VA examination, by an appropriate medical 
specialist, for an opinion as to the 
current nature and severity of his 
incisional hernia at the right upper 
portion of the epigastrium as a residual 
of coronary artery bypass graft surgery.  
The physician should address whether 
there is evidence of a massive, 
persistent, severe diastasis of the recti 
muscles or extensive diffuse destruction 
or weakening of muscular and fascial 
support of the abdominal wall so as to be 
inoperable.

All indicated tests and studies are to be 
performed.  Prior to the examination, the 
claims folder must be made available to 
the physician for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report.  The physician should 
identify any acquired expertise in this 
medical area.

Opinions should be provided based on the 
results of examination, a review of the 
medical evidence of record, and sound 
medical principles.  All examination 
findings, along with the complete 
rationale for all opinions expressed, 
should be set forth in the examination 
report.

8.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent, must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claims.

9.  After completion of the above and any 
additional development deemed necessary, 
and after the appellant has had a 
reasonable opportunity to respond, the 
issues on appeal should be reviewed with 
appropriate consideration of all the 
evidence of record.  If any benefit 
sought remains denied, the veteran and 
his representative should be furnished a 
supplemental statement of the case and 
should be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




